Citation Nr: 1505765	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD with major depressive disorder and assigned an initial rating of 30 percent, effective November 6, 2009.  In February 2014, the Board remanded the Veteran's claim for further development.

In an August 2014 rating decision, the RO granted a 50 percent rating for the Veteran's PTSD, effective November 6, 2009.  As such does not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD with major depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity as a result of chronic sleep impairment, nightmares, intrusive recollections, occasional hallucinations, hyperarousal, occasional panic attacks, disturbances in motivation and mood, flashbacks, suspiciousness, irritability, intrusive memories, avoidance of trauma related stimuli, occasional/episodic suicidal ideation, mild short-term memory impairment, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in November 2009, sent prior to the February 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the February 2011 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his PTSD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted by the RO in February 2011, and a 30 percent rating was assigned effective November 6, 2009.  As noted above, in August 2014, the RO assigned a 50 percent rating for PTSD, effective November 6, 2009.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's post-service private treatment records and VA examination reports have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran receives private treatment for his PTSD and major depressive disorder from Dr. Hoeper.  While the Veteran stated in September 2014 that he received ongoing treatment from Dr. Hoeper and requested that his records be obtained and considered, the Board notes that a complete copy of Dr. Hoeper's records were obtained in June 2014 and have been considered by the AOJ and the Board in the adjudication of the Veteran's appeal.  Therefore, VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in December 2010 and May 2014, and an addendum in July 2014, in conjunction with the claim on appeal.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that such examinations are adequate in order to evaluate the current severity of the Veteran's PTSD with major depressive disorder as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As noted above, the Board sought further development of the claim in February 2014, to include obtaining treatment records from Dr. Hoeper and affording the Veteran a VA examination so as to determine the nature and severity of his PTSD with major depressive disorder.  Additionally, the VA examiner was requested to reconcile Dr. Hoeper's statements regarding the severity of the Veteran's PTSD with major depressive disorder with the December 2010 and current examination findings.  As a result of such remand directives, the AOJ obtained treatment records from Dr. Hoeper in June 2014 and the Veteran was afforded a VA examination in May 2014 that addressed the nature and severity of all manifestations of his PTSD and major depressive disorder.  Furthermore, the May 2014 examination report and a July 2014 addendum addressed the conflicting assessments noted in Dr. Hoeper's records and the VA examinations.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is service-connected for PTSD with major depressive disorder, which is currently evaluated as 50 percent disabling.  He contends that such disability is more severe than as reflected by the currently assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD with major depressive disorder is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Following a review of the relevant evidence of record, which includes VA examination reports, private treatment records dated from Dr. Hoeper, and the Veteran's own statements, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD with major depressive disorder.  In this regard, the Board finds that the Veteran's PTSD with major depressive disorder has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In support of his claim, the Veteran submitted an evaluation from his private psychiatrist, Dr. Hoeper, dated in October 2009.  Dr. Hoeper noted that the Veteran had nightmares at least two times per week, flashbacks one to two times per month, panic attacks one to two times per week, and he averaged five hours of sleep per night.  The Veteran reported that he had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  He socialized occasionally with family and friends.  Dr. Hoeper stated that the Veteran's recent memory was mildly impaired and his working memory was "100% impaired."  Dr. Hoeper also noted that the Veteran experienced hallucinations and illusions including hearing his name called, hearing cars arrive at his residence, hearing noises in his house, and seeing shadows moving.  He stated that the Veteran felt depressed 75 percent of the time and had crying spells 25 percent of the time.  He felt helpless and suicidal at times.  Dr. Hoeper opined that because the Veteran was mildly compromised in his ability to sustain social relationships and was unable to sustain work relationships, the Veteran was permanently and totally disabled and unemployable.  However, he also noted that the Veteran was mentally competent to manage his financial affairs and make life-changing decisions.  Dr. Hoeper assigned a GAF score of 35.

The Veteran was afforded a VA PTSD examination in December 2010.  At such time, his Veteran's PTSD symptoms included recurrent distressing recollections of the traumatic event; recurrent nightmares of the traumatic event (two or more times each week); intense distress at exposure to cues that resemble or symbolize the event; physiological reactivity at exposure to cues that resemble or symbolize the event; efforts to avoid thoughts, feelings, and conversations about the event; efforts to avoid activities, people, and places that are reminders of the event; diminished interest or participation in significant activities; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He also reported "constantly scanning the environment and making contingency plans."  The Veteran's symptoms of major depressive disorder included depressed mood most of the day nearly every day; insomnia nearly every day; diminished pleasure in almost all activities; loss of energy nearly every day; diminished ability to think or concentrate nearly every day; and recurrent suicidal ideation without a specific plan.  

The Veteran reported attending church weekly.  He also reported that his PTSD symptoms contributed to the ending of his marriage because of his nightmares and chronic irritability.  However, he also indicated that the marriage ended when his spouse became interested in one of his friends.  However, the Veteran reported that he and his ex-spouse were no on good terms.  He also reported that he had good relationships with all three of his children.  He sees and stays in contact with all of them.

The Veteran stated that he became distressed and agitated after being around others for an extended time.  The examiner stated that the Veteran functioned relatively well in terms of occupational functioning, as he worked for most of the past 40 years in masonry.  It was also noted that, while he had many jobs, most of them ended because the work was complete, and, while he quit some jobs, he was never fired.  However, the Veteran reported a lower energy and motivation for work because of his symptoms.  Mental status examination revealed that the Veteran was appropriately dressed, his eye contact was adequate, and he was well-oriented.  His speech was logical, with no unusual content or evidence of psychotic symptoms.  Although the examiner noted that the Veteran had recurrent suicidal ideation, he also provided a contradictory statement that there was no evidence of suicidal or homicidal ideation.  The Veteran's cognitive screening assessment revealed scores below the normal range due to poor scores in delayed recall testing.  The examiner diagnosed chronic PTSD and moderate major depressive disorder, and assigned a GAF score of 57. 

February 2011 private treatment notes from Dr. Hoeper indicate that the Veteran was sleeping for three to five hours each night, had nightmares two to three times each week, and denied experiencing panic attacks.  At that time, he was working on a part-time basis.

The Veteran submitted a January 2012 psychiatric evaluation from Dr. Hoeper.  Dr. Hoeper noted that the Veteran had nightmares at least three to four times per week, frequent flashbacks, panic attacks at least two times per week, and only slept for four to five hours each night.  The Veteran reported that he had intrusive thoughts startled easily, was hypervigilant, and could not tolerate anyone behind him.  He reported that he socialized rarely with family and friends.  Dr. Hoeper stated that the Veteran's recent memory was severely impaired and his working memory was "100% impaired."  He further stated that the Veteran had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  Dr. Hoeper reported that the Veteran was experiencing hallucinations and illusions, felt depressed 50 percent of the time, and felt helpless and suicidal at times.  However, he stated that the Veteran was mentally competent to manage his financial affairs and make life-changing decisions.  Dr. Hoeper indicated that he believed the Veteran was severely compromised in his ability to sustain social and work relationships and was thus permanently and totally disabled and unemployable.  He assigned a GAF score of 40.

Private treatment notes from Dr. Hoeper, dated between January 2012 and September 2013, indicate that the Veteran was having nightmares three to four times each week, flashbacks, and panic attacks two times each week.  In January 2012, Dr. Hoeper assigned a GAF score of 40.  In September 2013, it was noted that the Veteran did not socialize and experienced hallucinations.

In May 2014, the Veteran was afforded a VA PTSD examination.  His PTSD symptoms included daily intrusive thoughts, nightmares with physiological arousal a couple of times per week, avoidance of Veterans and war movies, anhedonia, detachment, chronic feelings of sadness, sleep disturbance, hypervigilance, and an exaggerated startle response.  The examiner noted that the Veteran's major depressive disorder symptoms were mild and included feelings of worthlessness and uselessness.  The Veteran denied any suicidal ideation, intent, or plan.  He endorsed problems with short-term memory, including difficulty recalling people's names, losing items, and forgetting what activity he was going to do when walking into another room.  He denied any auditory or visual hallucinations.  He reported having panic attacks approximately once per week.  He denied any problems with activities of daily living.  The examiner noted that the Veteran's mood was depressed and his affect was euthymic.  He had good hygiene.  His thinking was logical and organized, and his speech was within normal limits.  He was alert, attentive, and oriented.  As to occupational functioning, for the prior four years, the Veteran was working part-time with 29 hours a week as a bus driver with time off for cancer treatment.  He denied any disciplinary problems on the job.  He reported that he did not react in anger to customers.  As to the Veteran's social relationships, he reported that he had not been in a romantic relationship for the past four years.  He stated that he had a good relationship with his family members, including his three children, grandson, and sister-in-law.  He reported that he had some friends through his church.  The examiner noted that, given his symptoms, the Veteran would have mild problems in both a sedentary or physical occupational setting due to decreased energy, desire to isolate from others, and negative intrusive thinking that could mildly impact his ability to complete tasks.  The examiner assigned a GAF score of 62, suggestive of mild symptoms and some mild difficulty in social or occupational functioning.

Per the February 2014 Board remand directives, the May 2014 examiner was asked to review Dr. Hoeper's October 2009 and January 2012 evaluations, as well as the December 2010 VA examiner's examination report.  The examiner stated that the Veterans' current functioning was similar to the reported functioning in the December 2010 VA examination.  The examiner acknowledged that Dr. Hoeper reported in both reports that the Veteran was "permanently and totally disabled and unemployable."  However, she noted that the Veteran worked part-time as a bus driver and had held that job for over four years, without difficulty, with time off due to his cancer diagnosis.  The Veteran reported to the examiner that he read Dr. Hoeper's reports and did not feel that he was unable to work.  The examiner also addressed Dr. Hoeper's report that the Veteran's working memory was 100% impaired and yet he was mentally competent to manage his financial affairs and make life-changing decisions.  The examiner noted the discrepancy between such statements and indicated that if the Veteran did have significant memory impairment, there would be an impact on his ability to manage his finances.  The examiner further stated that Dr. Hoeper's report did not include any psychological testing to provide evidence of working memory impairment.  The examiner found that the Veteran's only exhibited mild short-term memory problems and that he was logical and organized throughout his clinical interview.  The Veteran also indicated that he passed the required tests to work as a bus driver.  The examiner concluded that the Veteran's mental disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by medication.

In July 2014, the May 2014 examiner provided an addendum opinion after reviewing a September 2013 treatment record from an appointment with Dr. Hoeper.  The examiner noted that her opinion had not changed after reviewing the new evidence from Dr. Hoeper.

Based on the foregoing, the Board finds that an initial rating in excess of 50 percent for the Veteran's PTSD with major depressive disorder is not warranted.  Specifically, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of chronic sleep impairment, nightmares, intrusive recollections, occasional hallucinations, hyperarousal, occasional panic attacks, disturbances in motivation and mood, flashbacks, suspiciousness, irritability, intrusive memories, avoidance of trauma related stimuli, occasional/episodic suicidal ideation, mild short-term memory impairment, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD with major depressive disorder does not result in occupational and social impairment with deficiencies in most areas.  First, the Board notes that the May 2014 VA examiner concluded that the Veteran's mental disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She stated that his level of functioning at the May 2014 examination was similar to the reported functioning at the December 2010 VA examination.  The Board notes that such symptomatology is indicative of a 10 percent rating under the General Rating Formula for Mental Disorders.  The Board acknowledges that Dr. Hoeper provided opinions in October 2009 and January 2012 stating that the Veteran was permanently and totally disabled and unemployable.  However, as noted above, the May 2014 examiner found that the Veteran's reported symptoms were not consistent with such a finding.  The Board finds that Dr. Hoeper's reports include contradictory statements, and his conclusion that the Veteran is "permanently and totally disabled and unemployable" is not consistent by the symptoms described in the examination reports of record.  As such, the Board affords the May 2014 VA examiner's opinion more probative value as to the impact of the Veteran's PTSD with major depressive disorder on his occupational and social functioning.

The Board notes that the Veteran has argued in a September 2014 statement that Dr. Hoeper's reports should be given more probative weight than the reports of the VA examiners because Dr. Hoeper has treated him for many years.  However, the Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that Dr. Hoeper indicated in his October 2009 and January 2012 reports that the Veteran felt suicidal at times.  As noted above, the December 2010 VA examiner provided conflicting statements as to whether the Veteran experienced suicidal ideation.  However, at the time of his May 2014 VA examination, the Veteran denied any suicidal ideation, intent, or plan.  Therefore, at most, the Veteran has occasional or episodic suicidal ideation, and there is no indication that such symptom has an effect on his occupational and social impairment.

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically none were noted at the time of his December 2010 or May 2014 VA examinations, or in Dr. Hoeper's October 2009 or January 2012 reports, and the Veteran has not contended that he has obsessional rituals.  At no time has the Veteran's speech been described as intermittently illogical, obscure, or irrelevant.  The December 2010 examiner specifically found that the Veteran's speech was logical, with no unusual content or evidence of psychotic symptoms.  Likewise, the May 2014 examiner found that the Veteran's thinking was logical and organized, and his speech was within normal limits.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the evidence of record indicates that the Veteran has panic attacks approximately two times each week.  However, the Veteran's reported periods of panic do not rise to the level of near-continuous, as he reported that such panic attacks occurred two to three times per week, and panic attacks have not been shown to affect his ability to function independently, appropriately, and effectively.  Furthermore, the Board finds that the Veteran's panic attacks are contemplated in a 50 percent rating.  As to depression, the Board notes that Dr. Hoeper's October 2009 report indicates that the Veteran felt depressed 75 percent of the time and the December 2010 examiner found that the Veteran was depressed most of the day nearly every day.  Dr. Hoeper noted in his January 2012 report that the Veteran reported feeling depressed 50 percent of the time.  Although the Veteran has experienced depression, such depression has not been shown to affect his ability to function independently, appropriately, and effectively.  

Additionally, there is no evidence that the Veteran suffers from impaired impulse control.  The May 2014 examiner found that the Veteran did not have any disciplinary problems on the job and he reported that he did not react in anger to customers.  The Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.  

The evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, the December 2010 examiner found that the Veteran was appropriately dressed.  The May 2014 examiner reported that the Veteran had good hygiene, and he denied any problems with activities of daily living.

Pertinent to whether the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting), the May 2014 examiner indicated that the Veteran had no problems in the course of his employment.  The Board notes that Dr. Hoeper has stated that the Veteran is unemployable.  His rationale was that the Veteran was unable to sustain work relationships.  However, Dr. Hoeper did not provide any details as to whether the Veteran had difficulty in adapting to stressful circumstances (including work or a work like setting).  Therefore, the Board finds that the Veteran's PTSD with major depressive disorder does not result in more than moderate occupational impairment, which is consistent with his assigned 50 percent rating.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that Dr. Hoeper's October 2009 report indicates that the Veteran is mildly compromised in his ability to sustain social relationships.  The May 2014 examiner noted that the Veteran had not been in a romantic relationship in the past four years.  However, the Veteran reported that he has a couple of friends and attends church each week.  The Veteran has also reported that he has a good relationship with his family members.  Therefore, the Board finds that the Veteran's PTSD with major depressive disorder does not result in more than moderate social impairment, which is consistent with his assigned 50 percent rating.

The Board also notes that Dr. Hoeper has indicated that the Veteran experiences hallucinations and illusions including hearing his name called, hearing cars arrive at his residence, hearing noises in his house, and seeing shadows moving.  However, during his May 2014 examination, the Veteran denied any auditory or visual hallucinations.  Although hallucinations are contemplated under a 100 percent rating, even if the Veteran does experience hallucinations as reported by Dr. Hoeper, there is no evidence that such symptom has an effect on his occupational and social impairment.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  The Board finds that none of the GAF scores assigned at any point since the effective date of the award of service connection provides a basis for assigning a higher rating.  As noted above, Dr. Hoeper assigned the Veteran a GAF score of 35 in October 2009 and 40 in January 2012.  In December 2010, his GAF score was 57, and in May 2014, his GAF score was 62.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).

The Board finds that, although the Veteran has been assigned GAF scores ranging from 31 to 40, indicating impairment in reality or major impairment in several areas, such scores are not consistent with the objective findings.  In this regard, the Board notes that the symptoms indicative of a GAF score between 31 and 40 have not been demonstrated at any time during the period on appeal.  The Board emphasizes that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board finds that the Veteran's other assigned GAF scores of 57 and 62 are more consistent with the symptoms shown on examination.  Such scores indicate mild to moderate symptoms, which is reflected in a 50 percent disability rating.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there has been no evidence any of the above-listed symptoms, except for hallucinations.  As noted above, Dr. Hoeper indicated that the Veteran has experienced hallucinations.  However, the Veteran reported at his May 2014 VA examination that he did not have any visual or auditory hallucinations.  Furthermore, there is no evidence that such symptom has an effect on his occupational and social impairment.  Thus, the Board finds that the Veteran's symptoms do not result in total occupational and social impairment.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD with major depressive disorder; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   Furthermore, the record reflects, as discussed previously, that such disability does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing a rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is currently employed part-time 29 hours a week as a bus driver.  Although Dr. Hoeper noted that the Veteran is unemployable, the Veteran stated at his May 2014 VA examination that he disagreed with Dr. Hoeper's statement and believed he was employable.  Furthermore, as previously discussed, the Board has herein determined that the Veteran's PTSD with major depressive disorder does not result in total occupational impairment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

An initial rating in excess of 50 percent for PTSD with major depressive disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


